 Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 1 of 32 Page ID #:59



1 ALMADANI LAW
  Yasin M. Almadani, State Bar No. 242798
2 14742 Beach Blvd., Suite 410
  La Mirada, CA 90638
3 Ph: 213-335-3935
  Fax: 213-296-6278
4 yma@lawalm.com
5 AI LAW, PLC
  Ahmed Ibrahim, State Bar No. 238739
6 4343 Von Karman Ave, Suite 250
  Newport Beach, CA 92660
7 Ph.: 949-260-1240
  Fax: 949-260-1280
8 aibrahim@ailawfirm.com
9    Attorneys for Plaintiff Farid Khan, Individually
     and On Behalf of All Others Similarly Situated
10
                            UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
     FARID KHAN, an individual, on behalf         CASE NO.: 2:20-cv-03332-GW-JEMx
13   of himself and all others similarly
     situated,
14
                        Plaintiff,                FIRST AMENDED CLASS ACTION
15         vs.                                    COMPLAINT FOR DAMAGES
16
                                                  AND INJUNCTIVE RELIEF FOR:
     BOOHOO.COM USA, INC., a Delaware
     corporation, BOOHOO GROUP PLC, a             1. VIOLATION OF UNFAIR
17   United Kingdom public limited company,       COMPETITION LAW (CAL. BUS.
     and DOES 1-100, inclusive.
18                                                & PROF. CODE §§ 17200 et seq.)
19                      Defendants.               2. VIOLATION OF FALSE
                                                  ADVERTISING LAW (CAL. BUS. &
20                                                PROF. CODE §§ 17500 et seq.)
21                                                3. VIOLATION OF CONSUMER
22                                                LEGAL REMEDIES ACT (CAL.
                                                  CIV. CODE §§ 1750 et seq.)
23
                                                  4. FRAUD (INTENTIONAL
24                                                MISREPRESENTATIONS)
25                                                5. FRAUDULENT
                                                  CONCEALMENT
26
                                                  6. UNJUST ENRICHMENT
27
                                                  DEMAND FOR JURY TRIAL
28


                                      CLASS ACTION COMPLAINT
 Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 2 of 32 Page ID #:60



1          Plaintiff Farid Khan (“Plaintiff”), on behalf of himself and all others similarly
2    situated, hereby alleges as follows:
3    I.    BACKGROUND
4          1.     This action is brought against defendants Boohoo.com USA, Inc. and Boohoo
5    Group PLC (collectively, “Boohoo”) for their false and deceptive pricing practices in
6    connection with their sale of “boohoo” clothing, accessories and other items on their U.S.
7    website, http://us.boohoo.com.         Boohoo does so by advertising fake and inflated
8    comparison reference prices to deceive customers into a false belief that the sale price is a
9    deeply discounted bargain price. For example, anyone visiting Boohoo’s site on a given
10   day during a “50% OFF EVERYTHING SALE” who buys a dress “on sale” for $20 based
11   on a crossed-out reference price of $40 is being misled. This is deception because that
12   dress has rarely, if ever, been sold in the recent past on the site for $40. Further, because
13   Boohoo’s website is the only channel through which boohoo products are sold, Boohoo
14   cannot justifiably claim that another retailer has sold that dress for $40. In other words,
15   Boohoo’s “sale” is not really a sale at all. It is a scam. All the reference prices on Boohoo’s
16   website are fake. They are not original, regular, retail, or former prices. They are inflated
17   prices posted to lure unsuspecting customers into jumping at a fake “bargain.” That is,
18   Boohoo engages in this deceptive advertising and pricing scheme to give customers the
19   false impression that they are getting a deal or bargain when in reality they are being
20   swindled by fake sales. As a result, customers are deceived into spending money they
21   otherwise would not have spent, purchasing items they otherwise would not have
22   purchased, and/or spending more money for an item than they otherwise would have absent
23   the deceptive marketing. By this action, Plaintiff seeks to put an immediate end to
24   Boohoo’s untruthful marketing practices and recover restitution and damages on behalf of
25   all persons who have fallen victim to Boohoo’s sham sales by purchasing products on
26   Boohoo’s website from April 2016 to the present.
27   II.   PARTIES
28         2.     Plaintiff Farid Khan is a citizen of the State of California and resident of the

                                                  1
                                       CLASS ACTION COMPLAINT
 Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 3 of 32 Page ID #:61



 1   County of Los Angeles.
 2         3.     Defendant Boohoo.com USA, Inc. is a Delaware corporation and is
 3   headquartered in the County of Los Angeles within the State of California, where it has its
 4   principal place of business.
 5         4.     Defendant Boohoo Group PLC is a public limited company organized and
 6   existing under the laws of the United Kingdom. Boohoo Group PLC is the parent company
 7   of the online clothing brands boohoo, boohooMAN, PrettyLittleThing, Nasty Gal, Karen
 8   Millen, Coast, and Miss Pap.
 9         5.     The true names and capacities of defendants DOES 1 through 100, inclusive,
10   whether individual, plural, corporate, partnership, associate or otherwise, are not known to
11   Plaintiff, who therefore sues said defendants by such fictitious names. Plaintiff is informed
12   and believes and thereon alleges that each of the defendants designated herein as DOE is
13   in some manner responsible for the acts and occurrences set forth herein. Plaintiff will
14   seek leave of court to amend this Complaint to show the true names and capacities of
15   defendants DOES 1 through 100, inclusive, as well as the manner in which each DOE
16   defendant is responsible, when the same have been ascertained.
17         6.     Plaintiff is informed and believes, and upon such basis alleges, that at all times
18   herein mentioned, each of the Defendants herein was an agent, servant, employee, co-
19   conspirator, partner, joint venturer, wholly owned and controlled subsidiary and/or alter
20   ego of each of the remaining Defendants, and was at all times acting within the course and
21   scope of said agency, service, employment, conspiracy, partnership and/or joint venture.
22         7.     Defendants, and each of them, aided and abetted, encouraged and rendered
23   substantial assistance in accomplishing the wrongful conduct and their wrongful goals and
24   other wrongdoing complained of herein. In taking action, as particularized herein, to aid
25   and abet and substantially assist the commission of these wrongful acts and other
26` wrongdoings complained of, each of the Defendants acted with an awareness of its primary
27   wrongdoing and realized that its conduct would substantially assist the accomplishment of
28   the wrongful conduct, wrongful goals, and wrongdoing.

                                                 -2-
                                      CLASS ACTION COMPLAINT
 Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 4 of 32 Page ID #:62



 1          8.    Boohoo.com USA, Inc., Boohoo Group PLC, and DOES 1-100 shall together
 2   be referred to hereafter as “Defendants” or “Boohoo.”
 3   III.   JURISDICTION AND VENUE
 4          9.    This Court has subject matter jurisdiction over this action pursuant to the Class
 5   Action Fairness Act of 2005 and 28 U.S.C. § 1332 because the total matter in controversy
 6   exceeds $5 Million and there are over 100 members of the proposed class. Further, at least
 7   one member of the proposed class is a citizen of a State within the United States and at
 8   least one defendant is the citizen or subject of a foreign state.
 9          10.   Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part
10   of the events or omissions giving rise to the claim occurred in this judicial district. Venue
11   is also proper pursuant to 28 U.S.C. § 1391(b)(1), (c)(2), and (c)(3) because Defendants
12   are subject to the Court’s personal jurisdiction in this judicial district, and because one of
13   the defendants resides in this judicial district while the other defendant is not resident in
14   the United States.
15   IV.    GENERAL ALLEGATIONS
16          A.    Company Background
17          11.   Boohoo launched in 2006 and is in the business of marketing and selling
18   “boohoo” clothing and other products on the Internet. Defendants exclusively sell their
19   boohoo clothing and other boohoo products online. Defendants’ marketing emphasizes
20   their bargains and their vast online presence, including over 10 million followers on social
21   media.
22          12.   Boohoo’s online store for United States customers was launched in 2012 and
23   can be found at http://us.boohoo.com. According to its website, Boohoo opened an office
24   in New York City in 2015. On its website, Boohoo also states “[w]e moved to LA”—an
25   apparent reference to the company moving its United States headquarters to Los Angeles,
26` California. On information and belief, Boohoo began selling products to customers in the
27   United States via its http://us.boohoo.com website by at least March 13, 2012.
28          13.   Boohoo offers customers a wide range of boohoo apparel, accessories, and
                                                  -3-
                                       CLASS ACTION COMPLAINT
 Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 5 of 32 Page ID #:63



 1   other products for both men and women. Products for women include, among other items,
 2   dresses, tops, jeans, sleepwear, swimwear, and shoes. Similarly, for men, Boohoo offers a
 3   broad range of products including, among other items, shirts, jackets, tracksuits,
 4   sweatshirts, pants, and shoes. As noted, because Boohoo sells its own exclusive boohoo
 5   products on its website, there is no other regular price or market price for their products
 6   other than the price at which it sells its products on its website.
 7         B.     Boohoo’s False and Deceptive Pricing Scheme
 8         14.    Unfortunately, Boohoo’s business model relies on deceiving customers with
 9   fake sales. On a typical day, Boohoo prominently displays on its landing page some form
10   of a sale where all products or a select grouping of products are supposedly marked down
11   by a specified percentage—for example, 40, 50, or 60% off. All or nearly all boohoo
12   products on the site are represented as being marked down by the specified percentage
13   discount from a substantially higher original or reference price, which is prominently
14   displayed to the customer as being the supposed original price (hereafter, the “Reference
15   Price”); by doing this, Defendants convey to customers that the product had previously
16   sold in the recent past at the Reference Price, but is being sold to the customer at a
17   substantial discount.
18         15.    However, this Reference Price in the “sale” is almost always, if not always, a
19   falsely inflated price because Boohoo rarely, if ever, sells its items at the Reference Price.
20   The only purpose of the Reference Price is to mislead customers into believing that the
21   displayed Reference Price is an original, regular, or retail price at which Boohoo usually
22   sells the item or previously sold the item in the recent past. As a result, Boohoo falsely
23   conveys to customers that they are receiving a substantial markdown or discount, when in
24   reality the alleged discount is false and fraudulent. Moreover, because boohoo products
25   are sold only through Boohoo’s website, the Reference Price cannot mean the prevailing
26` market price of the product at any outlet other than Boohoo’s website. Compounding the
27   deception, the Boohoo website will often display messages like “Don’t Miss Out!” or
28   “Hurry. Offer Ends Soon!” to give customers a sense of urgency to take advantage of the
                                                  -4-
                                       CLASS ACTION COMPLAINT
 Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 6 of 32 Page ID #:64



 1   fake sales, when in reality, Boohoo runs a “sale” on all branded items on its site everyday
 2   (or at a minimum, most days).
 3         16.      For example, on March 27, 2020, Boohoo’s landing page prominently
 4   displayed the statement “60% OFF EVERYTHING!” On the individual product pages of
 5   all (or nearly all) boohoo products offered on the site, as well as on the thumbnail displays
 6   of each product when presented as a list, Boohoo represented each product as being “60%
 7   OFF” and included this representation beside the crossed-out fake Reference Price. Thus,
 8   for a product being offered for $20.00, Boohoo displayed the following:
 9                              $20.00 (60% OFF) $50.00
10         17.      Boohoo further reinforces the false conception that the customer has received
11   a deep discount off of an original, retail, or regular price during the order process. More
12   specifically, Boohoo includes a line item for the “Discount” that the customer has received,
13   which computes the amount of the supposed “Discount” corresponding to the percentage
14   markdown from the false Reference Price the customer purportedly benefited from
15   according to each product’s individual product description page. This phantom “Discount”
16   appears in the final order confirmation and receipt displayed to customers and delivered to
17   customers by e-mail after the order has been completed and payment has been made. By
18   doing so, Boohoo not only deceives the customer with the sham sale, but then further uses
19   that deception to build goodwill to lure customers back for more fake “sales” and
20   “discounts.”
21         18.      These pricing and advertising practices reflecting high-pressure fake sales are
22   patently deceptive. They are intended to mislead customers into believing that they are
23   getting a bargain by buying products from Boohoo on sale and at a substantial and deep
24   discount. The truth is that Boohoo rarely, if ever, sells any of its boohoo products at the
25   Reference Price. The Reference Price is, therefore, an artificially inflated price. In turn,
26` the advertised discounts are thus nothing more than phantom markdowns.
27         C.       The Plaintiff’s Purchase of Falsely Advertised Items from Boohoo.com
28         19.      Plaintiff Farid Khan (“Plaintiff”) fell victim to Boohoo’s false advertising and
                                                   -5-
                                        CLASS ACTION COMPLAINT
 Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 7 of 32 Page ID #:65



 1    deceptive pricing practices. On or about April 27, 2019, Plaintiff visited Boohoo’s U.S.
 2    website to shop for clothing. Plaintiff visited the site from his home in Los Angeles
 3    County. Plaintiff saw on the website that Boohoo was running a “50% Off Everything”
 4    sale. Plaintiff browsed the site and observed that the products offered each had a Reference
 5    Price that was crossed out and a sale price that was 50% off of the crossed-out Reference
 6    Price. He found and selected a number of items and added them to his shopping cart, with
 7    each item displayed by Boohoo as having a Reference Price and a sale price of 50% off, as
 8    shown below:
 9
                   (a)   Check Revere Collar Polo shirt
10                       Black, Size Small
11                       $18.00 (50% OFF) $36.00

12                 (b)   Regular Long Sleeve Knitted Polo shirt
13                       Grey, Size Small
                         $18.00 (50% OFF) $36.00
14

15                 (c)   Regular Long Sleeve Knitted Polo shirt
                         Grey, Size Medium
16                       $18.00 (50% OFF) $36.00
17
                   (d)   MAN Embroidered Striped Pique Polo shirt
18                       Size Small
19                       $14.00 (50% OFF) $28.00

20                 (e)   MAN Embroidered Striped Pique Polo shirt
21                       Size Medium
                         $14.00 (50% OFF) $28.00
22
23                 (f)   Basic Crew Neck T Shirt
                         Wine, Size Small
24                       $6.00 (50% OFF) $12.00
25
                   (g)   Basic Crew Neck T Shirt
26`                      Green, Size Small
27                       $6.00 (50% OFF) $12.00
28                 (h)   Basic Crew Neck T Shirt
                                                  -6-
                                       CLASS ACTION COMPLAINT
 Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 8 of 32 Page ID #:66



 1                       White, Size Medium
                         $6.00 (50% OFF) $12.00
 2

 3                (i)    Basic Crew Neck T Shirt
                         White, Size Small
 4                       $6.00 (50% OFF) $12.00
 5
                  (j)    Basic Crew Neck T Shirt
 6                       Black, Size Small
 7                       $6.00 (50% OFF) $12.00

 8                (k)    Basic Crew Neck T Shirt
 9                       Navy, Size Small
                         $6.00 (50% OFF) $12.00
10

11                (l)    Basic Crew Neck T Shirt
                         Navy, Size Medium
12                       $6.00 (50% OFF) $12.00
13         20.    In other words, Plaintiff saw that Boohoo represented on the product
14   description page for each item that they were supposedly on sale for 50% off, pursuant to
15   a “50% Off Everything” sale, based on a markdown from a Reference Price. The Reference
16   Price was displayed as a substantially higher price containing a strikethrough.
17         21.    Plaintiff thus purchased the products listed above. Before doing so, Plaintiff
18   relied on the representation that the products listed above had in fact been offered for sale,
19   or previously sold, in the recent past at the stated Reference Price corresponding to each
20   item as displayed by Boohoo on its website.            Plaintiff thus relied on Boohoo’s
21   representation that each of the products listed above was truly on sale and being sold at a
22   substantial markdown and discount, and thereby fell victim to the deception intended by
23   Boohoo.
24         22.    Including shipping and sales tax, Plaintiff paid $150.20 for his order. Of this
25   amount, his “pre-sale” subtotal for the items was $248.00. After deceiving Plaintiff into
26` making the purchase, Boohoo reinforced to Plaintiff that he had received a genuine and
27   substantial bargain in connection with his purchase by representing to him on his order
28   confirmation that the “Discounts included” in his order amounted to $124.00 based on the
                                                 -7-
                                      CLASS ACTION COMPLAINT
 Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 9 of 32 Page ID #:67



 1    “50% Off Everything!” sale. The items Plaintiff ordered were delivered to him in Los
 2    Angeles County California.
 3          23.    The truth, however, is that the products Plaintiff purchased were not
 4    substantially marked down or discounted, or at the very least, any discount he was receiving
 5    had been grossly exaggerated. That is because none of the products Plaintiff bought had
 6    been offered for sale on Boohoo’s website for any reasonably substantial period of time (if
 7    ever) at the full Reference Price. In fact, for at least the 90-day period prior to Plaintiff’s
 8    purchase (and likely for a longer period), Boohoo had not offered any of the items sold to
 9    Plaintiff at the Reference Prices.     Those Reference Prices were fake prices used in
10    Boohoo’s deceptive marketing scheme.
11          24.    Boohoo knows that the prices are fake and artificially inflated and
12    intentionally uses them in its deceptive pricing scheme on its website to increase sales and
13    profits by misleading Plaintiff and members of the putative class to believe that they are
14    buying products at a substantial discount. Boohoo thereby induces customers to buy
15    products they never would have bought—or at the very least, to pay more for merchandise
16    than they otherwise would have if Defendants were simply being truthful about their
17    “sales.”
18          25.    Therefore, Plaintiff would not have purchased the items listed above, or at the
19    very least, would not have paid as much as he did, had Boohoo been truthful. Plaintiff was
20    persuaded to make his purchase only because of the fake sale based on Boohoo’s fake
21    Reference Price.
22          D.     Research Shows That the Use of Reference Price Advertising Schemes
23                 Similar to Boohoo’s Deceptive Pricing Scheme Influences Consumer
                   Behavior and Affects Consumers’ Perceptions of a Product’s Value
24
            26.    The effectiveness of Boohoo’s deceitful pricing scheme is backed up by
25
      longstanding scholarly research.      In the seminal article entitled Comparative Price
26`
      Advertising: Informative or Deceptive? (cited in Hinojos v. Kohl’s Corp., 718 F.3d 1098,
27
      1106 (9th Cir. 2013), Professors Dhruv Grewal and Larry D. Compeau write that, “[b]y
28
      creating an impression of savings, the presence of a higher reference price enhances
                                                   -8-
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 10 of 32 Page ID #:68



 1    subjects’ perceived value and willingness to buy the product.” Dhruv Grewal & Larry D.
 2    Compeau, Comparative Price Advertising: Informative or Deceptive?, 11 J. Pub. Pol’y &
 3    Mktg. 52, 55 (Spring 1992). Thus, “empirical studies indicate that, as discount size
 4    increases, consumers’ perceptions of value and their willingness to buy the product
 5    increase, while their intention to search for a lower price decreases.” Id. at 56 (emphasis
 6    added). For this reason, the Ninth Circuit in Hinojos held that a plaintiff making a claim
 7    of deceptive pricing (strikingly similar to the claim at issue here) had standing to pursue
 8    his claim against the defendant retailer. In doing so, the Court observed that
 9    “[m]isinformation about a product’s ‘normal’ price is . . . significant to many consumers
10    in the same way as a false product label would be.” Hinojos, 718 F.3d at 1106.
11          27.    Professors Compeau and Grewal reached similar conclusions in a 2002 article:
12    “decades of research support the conclusion that advertised reference prices do indeed
13    enhance consumers’ perceptions of the value of the deal.” Dhruv Grewal & Larry D.
14    Compeau, Comparative Price Advertising: Believe It Or Not, J. of Consumer Affairs, Vol.
15    36, No. 2, at 287 (Winter 2002). The professors also found that “[c]onsumers are
16    influenced by comparison prices even when the stated reference prices are implausibly
17    high.” Id. (emphasis added).
18          28.    In another scholarly publication, Professors Joan Lindsey-Mullikin and Ross
19    D. Petty concluded that “[r]eference price ads strongly influence consumer perceptions of
20    value . . . . Consumers often make purchases not based on price but because a retailer
21    assures them that a deal is a good bargain. This occurs when . . . the retailer highlights the
22    relative savings compared with the prices of competitors . . . [T]hese bargain assurances
23    (BAs) change consumers’ purchasing behavior and may deceive consumers.”                  Joan
24    Lindsey-Mullikin & Ross D. Petty, Marketing Tactics Discouraging Price Search:
25    Deception and Competition, 64 J. of Bus. Research 67 (January 2011).
26`         29.    Similarly, according to Professors Praveen K. Kopalle and Joan Lindsey-
27    Mullikin, “research has shown that retailer-supplied reference prices clearly enhance
28    buyers’ perceptions of value” and “have a significant impact on consumer purchasing
                                                  -9-
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 11 of 32 Page ID #:69



 1    decisions.”   Praveen K. Kopalle & Joan Lindsey-Mullikin, The Impact of External
 2    Reference Price On Consumer Price Expectations, 79 J. of Retailing 225 (2003).
 3          30.     The results of a 1990 study by Professors Jerry B. Gotlieb and Cyndy Thomas
 4    Fitzgerald, came to the conclusion that “reference prices are important cues consumers use
 5    when making the decision concerning how much they are willing to pay for the product.”
 6    Jerry B. Gotlieb & Cyndy Thomas Fitzgerald, An Investigation Into the Effects of
 7    Advertised Reference Prices On the Price Consumers Are Willing To Pay For the Product,
 8    6 J. of App’d Bus. Res. 1 (1990). This study also concluded that “consumers are likely to
 9    be misled into a willingness to pay a higher price for a product simply because the product
10    has a higher reference price.” Id.
11          31.     The unmistakable inference to be drawn from this research and the Ninth
12    Circuit’s opinion in Hinojos is that the deceptive advertising through the use of false
13    reference pricing employed here by Boohoo is intended to, and does in fact, influence
14    customer behavior—as it did Plaintiff’s purchasing decision here—by artificially inflating
15    customer perceptions of a given item’s value and causing customers to spend money they
16    otherwise would not have, purchase items they otherwise would not have, and/or spend
17    more money for a product than they otherwise would have absent the deceptive advertising.
18    V.    CLASS ACTION ALLEGATIONS
19          32.     Plaintiff brings this action on behalf of himself and all persons similarly
20    situated pursuant to Rule 23(b)(2), 23(b)(3), and 23(c)(4) of the Federal Rules of Civil
21    Procedure and seeks certification of the following class:
22                  All persons in the United States of America who purchased one
23                  or more boohoo products from http://us.boohoo.com between
                    April 9, 2016, through the present (the “Class Period”) at a
24                  discount from a higher reference price and who have not
25                  received a refund or credit for their purchase(s).

26`         33.     The above-described class of persons shall hereafter be referred to as the

27    “Class.” Excluded from the Class are any and all past or present officers, directors, or

28    employees of Defendants, any judge who presides over this action, and any partner or

                                                 -10-
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 12 of 32 Page ID #:70



 1   employee of Class Counsel.
 2         34.       In the alternative, Plaintiff seeks certification of the following class pursuant
 3   to Rule 23(b)(2), 23(b)(3), and 23(c)(4) of the Federal Rules of Civil Procedure:
 4                   All persons in the State of California who purchased one or more
 5                   boohoo products from http://us.boohoo.com between April 9,
                     2016, through the present (the “Class Period”) at a discount from
 6                   a higher reference price and who have not received a refund or
 7                   credit for their purchase(s).

 8         35.       The above-described class of persons shall hereafter be referred to as the

 9   “California Class.” Excluded from the California Class are any and all past or present

10   officers, directors, or employees of Defendants, any judge who presides over this action,

11   and any partner or employee of Class Counsel.

12         36.       Plaintiff reserves the right to expand, limit, modify, or amend the class

13   definitions stated above, including the addition of one or more subclasses, in connection

14   with his motion for class certification, or at any other time, based upon, among other things,

15   changing circumstances, or new facts obtained during discovery.

16         37.       Numerosity. The Class is so numerous that joinder of all members in one

17   action is impracticable. The exact number and identities of the members of the Class is

18   unknown to Plaintiff at this time and can only be ascertained through appropriate discovery,

19   but on information and belief, Plaintiff alleges that there are in excess of 50,000 members

20   of the Class.

21         38.       Typicality. Plaintiff’s claims are typical of those of other members of the

22   Class, all of whom have suffered similar harm due to Defendants’ course of conduct as

23   described herein.

24         39.       Adequacy of Representation. Plaintiff is an adequate representative of the

25   Class and will fairly and adequately protect the interests of the Class. Plaintiff has retained

26` attorneys who are experienced in the handling of complex litigation and class actions, and
27   Plaintiff and his counsel intend to prosecute this action vigorously.

28         40.       Existence and Predominance of Common Questions of Law or Fact.

                                                   -11-
                                         CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 13 of 32 Page ID #:71



 1    Common questions of law and fact exist as to all members of the Class that predominate
 2    over any questions affecting only individual members of the Class. These common legal
 3    and factual questions, which do not vary among members of the Class, and which may be
 4    determined without reference to the individual circumstances of any member of the Class,
 5    include, but are not limited to, the following:
 6                 (a)    Whether, during the Class Period, Defendants advertised false
 7                        Reference Prices on products offered on their website.

 8                 (b)    Whether, during the Class Period, Defendants advertised price
                          discounts from false Reference Prices on products offered on their
 9                        website.
10                 (c)    Whether the products listed on Defendants’ website during the Class
11                        Period were offered at their Reference Prices for any reasonably
                          substantial period of time prior to being offered at prices that were
12
                          discounted from their Reference Prices.
13
                   (d)    Does Defendants’ deceptive pricing scheme using false Reference
14                        Prices constitute an “unlawful,” “unfair,” or “fraudulent” business
                          practice in violation of the California Unfair Competition Law, Cal.
15
                          Bus & Prof. Code § 17200, et seq.?
16
                   (e)    Does Defendants’ deceptive pricing scheme using false Reference
17                        Prices constitute “unfair, deceptive, untrue or misleading advertising”
18
                          in violation of the California Unfair Competition Law, Cal. Bus & Prof.
                          Code § 17200, et seq.?
19
                   (f)    Does Defendants’ deceptive pricing scheme using false Reference
20                        Prices constitute false advertising in violation of the California False
21                        Advertising Law under Business & Professions Code section 17500, et
                          seq.?
22
                   (g)    Whether Defendants’ false Reference Prices on products offered on
23                        their website during the Class Period are false representations.
24                 (h)    Whether and when Defendants learned that false Reference Prices on
25                        products offered on their website during the Class Period are false
                          representations.
26`
                   (i)    What did Defendants hope to gain from using a false Reference Price
27
                          scheme?
28
                   (j)    What did Defendants gain from their false Reference Price scheme?
                                                 -12-
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 14 of 32 Page ID #:72



 1                (k)    Whether Defendants’ use of false Reference Prices on products offered
                         on their website during the Class Period was material.
 2
                  (l)    Whether Defendants had a duty to disclose to their customers that the
 3                       Reference prices were fake “original” prices in furtherance of sham
 4                       sales.

 5                (m)    To what extent did Defendants’ conduct cause, and continue to cause,
                         harm to the Class?
 6
                  (n)    Whether the members of the Class are entitled to damages and/or
 7
                         restitution.
 8
                  (o)    What type of injunctive relief is appropriate and necessary to enjoin
 9                       Defendants from continuing to engage in false or misleading
                         advertising?
10
                  (p)    Whether Defendants’ conduct was undertaken with conscious disregard
11
                         of the rights of the members of the Class and was done with fraud,
12                       oppression, and/or malice.
13         41.    Superiority. A class action is superior to other available methods for the fair
14   and efficient adjudication of this controversy because individual litigation of the claims of
15   all members of the Class is impracticable. Requiring each individual class member to file
16   an individual lawsuit would unreasonably consume the amounts that may be recovered.
17   Even if every member of the Class could afford individual litigation, the adjudication of at
18   least tens of thousands of identical claims would be unduly burdensome to the courts.
19   Individualized litigation would also present the potential for varying, inconsistent, or
20   contradictory judgments and would magnify the delay and expense to all parties and to the
21   court system resulting from multiple trials of the same factual issues. By contrast, the
22   conduct of this action as a class action, with respect to some or all of the issues presented
23   herein, presents no management difficulties, conserves the resources of the parties and of
24   the court system, and protects the rights of the members of the Class. Plaintiff anticipates
25   no difficulty in the management of this action as a class action. The prosecution of separate
26` actions by individual members of the Class may create a risk of adjudications with respect
27   to them that would, as a practical matter, be dispositive of the interests of the other members
28   of the Class who are not parties to such adjudications, or that would substantially impair or

                                                 -13-
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 15 of 32 Page ID #:73



 1   impede the ability of such non-party Class members to protect their interests.
 2         42.    Ascertainability. Upon information and belief, Defendants keep extensive
 3   computerized records of their sales and customers through, among other things, databases
 4   storing customer orders, customer order histories, customer profiles, customer loyalty
 5   programs, and general marketing programs. Defendants have one or more databases
 6   through which a significant majority of members of the Class may be identified and
 7   ascertained, and they maintain contact information, including email addresses and home
 8   addresses (such as billing, mailing, and shipping addresses), through which notice of this
 9   action is capable of being disseminated in accordance with due process requirements.
10         43.    The California Class also satisfies each of the class action requirements set
11   forth above. The allegations set forth above with regards to the Class, thus, apply equally
12   to the California Class.
13   VI.   CLAIMS FOR RELIEF
14                                FIRST CLAIM FOR RELIEF
15    VIOLATION OF CALIFORNIA UNFAIR COMPETITION LAW (CAL. BUS. &
16                                PROF. CODE § 17200, et seq.)
17     (By Plaintiff Against Defendants on Behalf of the Class, or in the Alternative, the
18                                        California Class)
19         44.    Plaintiff restates and re-alleges paragraphs 1 through 43 as if fully set forth
20   herein.
21         45.    California Business and Professions Code section 17200 et seq., also known
22   as the California Unfair Competition Law (“UCL”), prohibits acts of “unfair competition,”
23   including any “unlawful, unfair or fraudulent business act or practice” as well as “unfair,
24   deceptive, untrue or misleading advertising.”
25         46.    A cause of action may be brought under the “unlawful” prong of the UCL if
26` a practice violates another law. Such an action borrows violations of other laws and treats
27   these violations, when committed pursuant to business activity, as unlawful practices
28   independently actionable under the UCL.
                                                -14-
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 16 of 32 Page ID #:74



 1          47.   Here, by engaging in false advertising, as well as the false, deceptive, and
 2    misleading conduct alleged above, Defendants have engaged in unlawful business acts and
 3    practices in violation of the UCL, including violations of state and federal laws and
 4    regulations, such as 15 U.S.C. § 45(a)(1), 16 C.F.R. § 233.1, California Business &
 5    Professions Code sections 17500 and 17501, and California Civil Code sections 1770(a)(9)
 6    and 1770(a)(13).
 7          48.   The Federal Trade Commission Act (“FTCA”) prohibits “unfair or deceptive
 8    acts or practices in or affecting commerce[.]” 15 U.S.C. § 45(a)(1). Under FTC regulations,
 9    false former pricing schemes similar to the ones employed by Defendants, are deceptive
10    practices that would violate the FTCA:
11
                  (a) One of the most commonly used forms of bargain advertising is to offer
12                a reduction from the advertiser’s own former price for an article. If the former
                  price is the actual, bona fide price at which the article was offered to the public
13
                  on a regular basis for a reasonably substantial period of time, it provides a
14                legitimate basis for the advertising of a price comparison. Where the former
                  price is genuine, the bargain being advertised is a true one. If, on the other
15
                  hand, the former price being advertised is not bona fide but fictitious – for
16                example, where an artificial, inflated price was established for the purpose of
                  enabling the subsequent offer of a large reduction – the “bargain” being
17
                  advertised is a false one; the purchaser is not receiving the unusual value he
18                expects.
19                (b) A former price is not necessarily fictitious merely because no sales at
20                the advertised price were made. The advertiser should be especially careful,
                  however, in such a case, that the price is one at which the product was openly
21                and actively offered for sale, for a reasonably substantial period of time, in the
22                recent, regular course of her business, honestly and in good faith – and, of
                  course, not for the purpose of establishing a fictitious higher price on which a
23                deceptive comparison might be based.
24
                  (c) The following is an example of a price comparison based on a fictitious
25                former price. John Doe is a retailer of Brand X fountain pens, which cost him
                  $5 each. His usual markup is 50 percent over cost; that is, his regular retail
26`
                  price is $7.50. In order subsequently to offer an unusual “bargain,” Doe
27                begins offering Brand X at $10 per pen. He realizes that he will be able to sell
                  no, or very few, pens at this inflated price. But he doesn’t care, for he
28
                  maintains that price for only a few days. Then he “cuts” the price to its usual
                                                 -15-
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 17 of 32 Page ID #:75



 1                level—$7.50—and advertises: “Terrific Bargain: X Pens, Were $10, Now
                  Only $7.50!” This is obviously a false claim. The advertised “bargain” is not
 2                genuine.
 3
                  (d) Other illustrations of fictitious price comparisons could be given. An
 4                advertiser might use a price at which he never offered the article at all; he
                  might feature a price which was not used in the regular course of business, or
 5
                  which was not used in the recent past but at some remote period in the past,
 6                without making disclosure of that fact; he might use a price that was not
                  openly offered to the public, or that was not maintained for a reasonable length
 7
                  of time, but was immediately reduced.
 8
 9         49.    The FTCA also prohibits the pricing scheme employed by Defendants

10   regardless of whether the product advertisements and representations use the words

11   “regular,” “original,” or “former” price:

12                (e) If the former price is set forth in the advertisement, whether
                  accompanied or not by descriptive terminology such as “Regularly,”
13
                  “Usually,” “Formerly,” etc., the advertiser should make certain that the former
14                price is not a fictitious one. If the former price, or the amount or percentage
                  of reduction, is not stated in the advertisement, as when the ad merely states,
15
                  “Sale,” the advertiser must take care that the amount of reduction is not so
16                insignificant as to be meaningless. It should be sufficiently large that the
                  consumer, if he knew what it was, would believe that a genuine bargain or
17
                  saving was being offered. An advertiser who claims that an item has been
18                “Reduced to $9.99,” when the former price was $10, is misleading the
                  consumer, who will understand the claim to mean that a much greater, and not
19
                  merely nominal, reduction was being offered.
20
21         50.    Further, as detailed below in the Second Claim for Relief, Defendants’
22   conduct as described herein also violates California false advertising laws. Specifically,
23   California Business & Professions Code section 17500 provides, in relevant part, that it is
24   unlawful for any corporation, with intent directly or indirectly to dispose of personal
25   property, to make or disseminate in any “manner or means whatever, including over the
26` Internet, any statement, concerning that . . . personal property . . . which is untrue or
27   misleading, and which is known, or which by the exercise of reasonable care should be
28   known, to be untrue or misleading[.]”

                                                -16-
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 18 of 32 Page ID #:76



 1          51.    California law also expressly prohibits false former pricing schemes like the
 2    one employed by Defendants. California Business & Professions Code section 17501,
 3    entitled “Worth or value; statements as to former price,” states as follows:
 4
                   For the purpose of this article the worth or value of any thing advertised is the
 5                 prevailing market price, wholesale if the offer is at wholesale, retail if the offer
                   is at retail, at the time of publication of such advertisement in the locality
 6
                   wherein the advertisement is published.
 7
                   No price shall be advertised as a former price of any advertised thing, unless
 8                 the alleged former price was the prevailing market price as above defined
 9                 within three months next immediately preceding the publication of the
                   advertisement or unless the date when the alleged former price did prevail is
10                 clearly, exactly and conspicuously stated in the advertisement.
11
            52.    Moreover, as detailed below in the Third Claim for Relief, Defendants’
12
      conduct also violates the California Consumer Legal Remedies Act (“CLRA”). See Cal.
13
      Civ. Code §§ 1750, et seq. More specifically, Defendants violated the CLRA provisions
14
      prohibiting businesses from “[a]dvertising goods or services with intent not to sell them as
15
      advertised,” Cal. Civ. § 1770(a)(9), and “[m]aking false or misleading statements of fact
16
      concerning reasons for, existence of, or amounts of price reductions[.]” Cal. Civ. Code
17
      § 1770(a)(13).
18
            53.    A business act or practice is “unfair” under the UCL if it offends an
19
      established public policy or is immoral, unethical, oppressive, unscrupulous or
20
      substantially injurious to consumers, and that unfairness is determined by weighing the
21
      reasons, justifications, and motives of the practice against the gravity of the harm to the
22
      alleged victims.
23
            54.    Here, Defendants’ actions constitute “unfair” business acts or practices
24
      because, as alleged above, Defendants engaged in a misleading and deceptive pricing
25
      scheme by advertising and representing false Reference Prices and thereby falsely
26`
      advertising and representing markdowns or “discounts” that were false and inflated.
27
      Defendants’ deceptive marketing practice gave consumers the false impression that their
28

                                                  -17-
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 19 of 32 Page ID #:77



 1   products were regularly sold on the market for a substantially higher price in the recent
 2   past than they actually were and thus led to the false impression that Defendants’ products
 3   were worth more than they actually were. Defendants’ acts and practices thus offended an
 4   established public policy, and they engaged in immoral, unethical, oppressive, and
 5   unscrupulous activities that are substantially injurious to consumers.
 6         55.    The harm to Plaintiff and members of the Class outweighs the utility of
 7   Defendants’ practices. There were reasonably available alternatives to further Defendants’
 8   legitimate business interests, other than the misleading and deceptive conduct described
 9   herein.
10         56.    A business act or practice is “fraudulent” within the meaning of the UCL if
11   members of the public are likely to be deceived.
12         57.    Here, members of the public are likely to be deceived by Defendants’ conduct
13   as alleged above. Among other things, Defendants affirmatively misrepresented the
14   Reference Prices of their merchandise, which thereby misled and deceived customers into
15   believing that they were buying merchandise from Defendants at substantially marked-
16   down and discounted prices. Defendants’ deceptive marketing practice gave consumers
17   the false impression that their products were regularly sold on the market for a substantially
18   higher price in the recent past than they actually were and thus led to the false impression
19   that Defendants’ products were worth more than they actually were.
20         58.    In addition, Defendants had a duty to disclose the truth about their pricing
21   deception, including, among other things, that the Reference Prices advertised and
22   published on their website were not, in fact, prices at which boohoo items had sold for in
23   the recent past for a reasonably substantial period of time, but that instead, in reality,
24   Defendants’ products rarely (if ever) were offered at the advertised Reference Prices.
25   Defendants, however, concealed this material information from customers and the general
26` public. Members of the public, therefore, were also likely to be deceived by Defendants’
27   failure to disclose material information.
28         59.    Plaintiff and each member of the Class suffered an injury in fact and lost
                                                -18-
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 20 of 32 Page ID #:78



 1   money or property as a result of Defendants’ unlawful, unfair, and/or fraudulent business
 2   practices, and as a result of Defendants’ unfair, deceptive, untrue or misleading advertising.
 3         60.    Plaintiff, on behalf of himself and the members of the Class, seeks restitution
 4   and disgorgement of all moneys received by Defendants through the conduct described
 5   above.
 6         61.    Plaintiff, on behalf of himself and the members of the Class, seeks a
 7   temporary, preliminary, and/or permanent injunction from this Court prohibiting
 8   Defendants from engaging in the patterns and practices described herein, including but not
 9   limited to, putting a stop to their deceptive advertisements and false Reference Prices in
10   connection with their sale of boohoo products on their website.
11                               SECOND CLAIM FOR RELIEF
12     VIOLATION OF CALIFORNIA FALSE ADVERTISING LAW, CAL. BUS. &
13                                 PROF. CODE § 17500, et seq.
14     (By Plaintiff Against Defendants on Behalf of the Class, or in the Alternative, the
15                                        California Class)
16         62.    Plaintiff restates and re-alleges paragraphs 1 through 61 as if fully set forth
17   herein.
18         63.    The California False Advertising Law, codified at California Business &
19   Professions Code section 17500, et seq. (the “FAL”) provides, in relevant part, that it is
20   unlawful for any corporation, with intent directly or indirectly to dispose of personal
21   property, to make or disseminate in any “manner or means whatever, including over the
22   Internet, any statement, concerning that . . . personal property . . . which is untrue or
23   misleading, and which is known, or which by the exercise of reasonable care should be
24   known, to be untrue or misleading[.]” Cal. Bus. & Prof. Code § 17500. The “intent”
25   required by section 17500 is the intent to dispose of property, and not the intent to mislead
26` the public in the disposition of such property.
27         64.    Similarly, another section of the FAL provides, in relevant part, that “no price
28   shall be advertised as a former price of any advertised thing, unless the alleged former price
                                                -19-
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 21 of 32 Page ID #:79



 1   was the prevailing market price . . . within three months next immediately preceding the
 2   publication of the advertisement or unless the date when the alleged former price did
 3   prevail is clearly, exactly, and conspicuously stated in the advertisement.” Cal Bus. & Prof.
 4   Code § 17501.
 5         65.    Here, Defendants routinely disseminated on their website false Reference
 6   Prices for the products offered for sale on their website, including to Plaintiff. Such
 7   statements of Defendants were untrue, or at the very least, were misleading. Among other
 8   things, Defendants rarely, if ever, offered boohoo products on their website at the
 9   Reference Prices displayed in connection with their products. Further, Defendants rarely,
10   if ever, offered boohoo products on their website at the Reference Prices within the three
11   months immediately preceding the publication of the Reference Prices. Defendants thus
12   misled customers, including Plaintiff, into believing that the Reference Prices are or were
13   genuine original, retail, or former prices and that the “sale” prices relative to the published
14   Reference Prices, in fact, reflected real and substantial discounts. Defendants’ deceptive
15   marketing practice gave consumers the false impression that their products were regularly
16   sold for a substantially higher price in the recent past than they actually were and thus led
17   to the false impression that Defendants’ products were worth more than they actually were.
18         66.    Defendants engaged in this deceptive conduct with the intent to dispose of
19   personal property—namely, with the intent to increase the sale of boohoo products offered
20   by Defendants on their website.
21         67.    Defendants knew, or by the exercise of reasonable care should have known,
22   that their dissemination of Reference Prices for the boohoo products sold on their website
23   was untrue and/or misleading. Among other things, Defendants represented the Reference
24   Prices in connection with the boohoo products sold on their website even though they
25   knew, or in the exercise of reasonable care should have known, that such products had
26` rarely, if ever, sold at the crossed-out Reference Prices.
27         68.    As a direct and proximate result of Defendants’ misleading and false
28   advertisements, Plaintiff and members of the Class have suffered injury in fact and have
                                                 -20-
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 22 of 32 Page ID #:80



 1    lost money. As such, Plaintiff requests that this Court order Defendants to restore this
 2    money to Plaintiff and all members of the Class, and to enjoin Defendants from continuing
 3    their false and misleading advertising practices in violation of California law in the future.
 4    Otherwise, Plaintiff, members of the Class, and the broader general public will be
 5    irreparably harmed and/or denied an effective and complete remedy.
 6                                 THIRD CLAIM FOR RELIEF
 7     VIOLATION OF THE CALIFORNIA CONSUMER LEGAL REMEDIES ACT,
 8                                 CAL. CIV. CODE § 1750, et seq.
 9      (By Plaintiff Against Defendants on Behalf of the Class, or in the Alternative, the
10                                         California Class)
11          69.    Plaintiff restates and re-alleges paragraphs 1 through 68 as if fully set forth
12    herein.
13          70.    The Consumer Legal Remedies Act of 1970, Cal. Civ. Code sections 1750 et
14    seq. (the “CLRA”) is a California consumer protection statute which allows plaintiffs to
15    bring private civil actions for “unfair methods of competition and unfair or deceptive acts
16    or practices undertaken by any person in a transaction . . . which results in the sale or lease
17    of goods or services to any consumer.” Cal. Civ. Code § 1770(a). The purposes of the
18    CLRA are “to protect consumers against unfair and deceptive business practices and to
19    provide efficient and economical procedures to secure such protection.” Cal. Civ. Code
20    § 1760.
21          71.    Plaintiff and each member of the Class are “consumers” as defined by
22    California Civil Code section 1761(d). Defendants’ sale of their boohoo products on their
23    website to Plaintiff and the Class were “transactions” within the meaning of California
24    Civil Code section 1761(e). The products purchased by Plaintiff and the Class are “goods”
25    within the meaning of California Civil Code section 1761(a).
26`         72.    Defendants violated and continue to violate the CLRA by engaging in the
27    following practices prohibited by California Civil Code section 1770(a) in transactions
28    with Plaintiff and the Class which were intended to result in, and did result in, the sale of
                                                  -21-
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 23 of 32 Page ID #:81



 1   Defendants’ branded products:
 2                (a)   Advertising goods or services with intent not to sell them as advertised
 3                      (Cal. Civ. Code § 1770(a)(9)); and
 4                (b)   Making false or misleading statements of fact concerning reasons for,
 5                      existence of, or amounts of price reductions (Cal. Civ. Code
 6                      § 1770(a)(13)).
 7         73.    With regards to section 1770(a)(9), Defendants advertised and represented
 8   their branded products on their website with the “intent not to sell” them as advertised
 9   because, among other things, (a) the false Reference Prices advertised in connection with
10   products offered on their website misled and continue to mislead customers into believing
11   the merchandise was previously offered for sale and/or sold at the higher Reference Prices
12   for some reasonably substantial period of time, and (b) Defendants sell their branded
13   products only on their website and thus there is no other channel through which the
14   products have previously been offered for sale and/or sold at the false Reference Prices.
15         74.    With regards to section 1770(a)(13), Defendants made false or misleading
16   statements of fact concerning the “existence of” and the “amounts of price reductions”
17   because, among other things, (a) no true price reductions existed—or at the very least, any
18   amounts of price reductions were exaggerated—in that Defendants’ branded merchandise
19   was rarely, if ever, previously offered for sale and/or sold at the higher Reference Prices
20   for a reasonably substantial period of time, (b) Defendants sell their branded products only
21   on their website and thus there is no other channel through which the products have
22   previously been offered for sale and/or sold at the false Reference Price, and (c) the
23   Reference Prices Defendants advertise in connection with their branded products
24   necessarily cannot be former prices or prevailing market prices because Defendants sell
25   their branded products only on their website and thus, the items were never sold elsewhere
26` for any other prices besides the falsely discounted sale prices at which customers bought
27   items from Defendants.
28         75.    Pursuant to California Civil Code section 1782(a), on or about April 9, 2020,
                                                -22-
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 24 of 32 Page ID #:82



 1    Plaintiff’s counsel notified Defendants in writing by registered mail, return receipt
 2    requested, to the place where the transaction occurred or to Defendants’ principal place of
 3    business within California, of the particular violations of Civil Code section 1770 and
 4    demanded that they rectify the problems associated with the actions detailed above and
 5    give notice to all affected consumers of Defendants’ intent to act. Defendants failed to take
 6    necessary and appropriate action to rectify their violations of the CLRA within thirty (30)
 7    days of Plaintiff’s notice. Therefore, Plaintiff seeks actual damages, restitution, and
 8    punitive damages against Defendants under the CLRA for harm suffered in an amount to
 9    be proven at trial. Plaintiff further seeks an injunction for Defendants’ violations of the
10    CLRA to enjoin Defendants’ methods, acts, and practices of deceiving customers through
11    their false and misleading pricing scheme as outlined above. In addition, Plaintiff seeks
12    any other relief that the Court deems proper pursuant to the CLRA.
13                                FOURTH CLAIM FOR RELIEF
14                    FRAUD (INTENTIONAL MISREPRESENTATIONS)
15      (By Plaintiff Against Defendants on Behalf of the Class, or in the Alternative, the
16                                         California Class)
17          76.    Plaintiff restates and re-alleges paragraphs 1 through 75 as if fully set forth
18    herein.
19          77.    Defendants uniformly represented to all members of the Class during the
20    Class Period in connection with their “boohoo” branded clothing, accessories, and other
21    items on their website that each item had a Reference Price. They make this uniform
22    representation by displaying on the product description page for each branded item and/or
23    on the thumbnail displays of each product when presented as a list, a Reference Price
24    substantially higher than the offered selling price, which is marked down or discounted
25    from the Reference Price by a specified percentage discount.
26`         78.    Defendants’ Reference Price representations are false. Among other things,
27    Defendants’ representations conveyed false information about the items Plaintiff and the
28    Class purchased, namely that the items they purchased had sold in the recent past for a
                                                 -23-
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 25 of 32 Page ID #:83



 1   reasonably substantial period of time at the higher Reference Price displayed on
 2   Defendants’ website and/or in the prevailing market. The truth is that Defendants rarely,
 3   if ever, previously offered for sale and/or sold their branded products at the higher
 4   Reference Price for any reasonably substantial period of time. Moreover, the Reference
 5   Prices Defendants represented in connection with their branded products necessarily
 6   cannot be prevailing market prices because Defendants sell their branded products only on
 7   their website and thus, the items were never sold elsewhere for any other price besides the
 8   falsely discounted sale price at which customers bought items from Defendants.
 9         79.   Defendants knew that their representations were false when they made them,
10   or at the very least, they made the representations recklessly and without regard for their
11   truth. In other words, Defendants knew that the items Plaintiff and the Class purchased
12   had rarely, if ever, sold at the substantially higher Reference Price displayed on
13   Defendants’ website in the recent past and/or in the prevailing market.
14         80.   Defendants’ representations were made with the intent that Plaintiff and the
15   Class rely on the false representations and spend money they otherwise would not have
16   spent, purchase items they otherwise would not have purchased, and/or spend more money
17   for an item than they otherwise would have absent the deceptive marketing scheme.
18   Defendants engaged in this fraud to the Plaintiff and the Class’s detriment in order to
19   increase Defendants’ own sales and profits.
20         81.   Plaintiff and the Class reasonably relied on Defendants’ representations.
21   Absent Defendants’ misrepresentations, Plaintiff and the Class would not have purchased
22   the items they purchased from Defendants, or, at the very least, they would not have paid
23   as much for the items as they ultimately did. Plaintiff and the Class’s reliance was a
24   substantial factor in causing them harm.
25         82.   As a direct and proximate result of the above, Plaintiff and the Class have
26` suffered damages in an amount to be proven at trial.
27         83.   Defendants undertook the aforesaid illegal acts intentionally or with conscious
28   disregard of the rights of Plaintiff and the Class, and did so with fraud, malice, and/or
                                               -24-
                                     CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 26 of 32 Page ID #:84



 1   oppression. Based on the allegations above, Defendants’ actions constituted fraud because
 2   Defendants intended to and did deceive and injure Plaintiff and the Class. Based on the
 3   allegations above, Defendants’ actions constituted malice because Defendants acted with
 4   the intent to and did cause injury to Plaintiff and the Class, and also because Defendants’
 5   deceptive conduct was despicable and was done with a willful and knowing disregard of
 6   the rights of Plaintiff and the Class. Based on the allegations above, Defendants’ actions
 7   constituted oppression because Defendants’ deceptive conduct was despicable and
 8   subjected Plaintiff and the Class to cruel and unjust hardship in knowing disregard of their
 9   rights.
10                                   FIFTH CLAIM FOR RELIEF
11                                FRAUDULENT CONCEALMENT
12     (By Plaintiff Against Defendants on Behalf of the Class, or in the Alternative, the
13                                          California Class)
14             84.   Plaintiff restates and re-alleges paragraphs 1 through 83 as if fully set forth
15   herein.
16             85.   Defendants uniformly disclosed some facts to Plaintiff and all members of the
17   Class during the Class Period in connection with their “boohoo” branded clothing,
18   accessories, and other items on their website. Namely, Defendants disclosed a Reference
19   Price for each item by displaying on the product description page for each item, as well as
20   the on the thumbnail displays of each product when presented as a list, a Reference Price
21   substantially higher than the offered selling price, which is marked down or discounted
22   from the Reference Price by a specified percentage discount.
23             86.   Defendants, however, intentionally failed to disclose other facts, making
24   Defendants’ disclosure deceptive. Specifically, Defendants failed to disclose that
25   Defendants rarely, if ever, previously offered for sale and/or sold their branded products at
26` the higher Reference Price for any reasonably substantial period of time.            Moreover,
27   Defendants failed to disclose that the Reference Prices necessarily cannot be prevailing
28   market prices because Defendants sell their branded products only on their website and
                                                   -25-
                                         CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 27 of 32 Page ID #:85



 1    thus, the items were never sold elsewhere for any other price besides the falsely discounted
 2    sale price at which customers bought items from Defendants. As a result, Defendants
 3    deceived Plaintiff and the Class into believing that they were purchasing items at a
 4    substantial markdown or discount when, in reality, the false Reference Price and
 5    discounting practice artificially inflated the true market value of the items they purchased.
 6          87.    As a separate basis for concealment, Defendants uniformly and intentionally
 7    concealed from Plaintiff and all members of the Class that the items they purchased from
 8    Defendants had rarely, if ever, been sold by Defendants in the recent past at the
 9    substantially higher Reference Price displayed on Defendants’ website and/or in the
10    prevailing market. These were facts known only to Defendants that Plaintiff and the Class
11    could not have discovered.
12          88.    Plaintiff and the Class did not know of the concealed facts.
13          89.    Defendants intended to deceive Plaintiff and the Class by concealing the facts
14    described above.
15          90.    Had the omitted information been disclosed, Plaintiff reasonably would have
16    behaved differently. Among other things, Plaintiff would not have purchased the items he
17    purchased from Defendants, or, at the very least, he would not have paid as much for the
18    items as he ultimately did.
19          91.    The omitted information was material and thus, reliance is presumed on a
20    classwide basis. The omitted information related to the price of the items sold on
21    Defendants’ website and whether Plaintiff was receiving a true and genuine substantial
22    discount or whether, instead, Plaintiff was being deceived into by products through a
23    pricing scheme utilizing fake, artificially inflated original, retail, or former prices. A
24    reasonable person would plainly attach importance to matters affecting pricing in
25    determining his or her purchasing decision.
26`         92.    As a direct and proximate result of the above, Plaintiff and the Class have been
27    harmed and suffered damages in an amount to be proven at trial.
28          93.    Defendants undertook the aforesaid illegal acts intentionally or with conscious
                                                 -26-
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 28 of 32 Page ID #:86



1    disregard of the rights of Plaintiff and the Class, and did so with fraud, malice, and/or
2    oppression. Based on the allegations above, Defendants’ actions constituted fraud because
3    Defendants intended to and did deceive and injure Plaintiff and the Class. Based on the
4    allegations above, Defendants’ actions constituted malice because Defendants acted with
5    the intent to and did cause injury to Plaintiff and the Class, and also because Defendants’
6    deceptive conduct was despicable and was done with a willful and knowing disregard of
7    the rights of Plaintiff and the Class. Based on the allegations above, Defendants’ actions
8    constituted oppression because Defendants’ deceptive conduct was despicable and
9    subjected Plaintiff and the Class to cruel and unjust hardship in knowing disregard of their
10   rights.
11                                   SIXTH CLAIM FOR RELIEF
12                         RESTITUTION FOR UNJUST ENRICHMENT
13     (By Plaintiff Against Defendants on Behalf of the Class, or in the Alternative, the
14                                           California Class)
15             94.   Plaintiff restates and re-alleges paragraphs 1 through 93 as if fully set forth
16   herein.
17             95.   Plaintiff brings this restitution claim for relief based on Defendants’ unjust
18   enrichment.
19             96.   Defendants actively engaged in, participated in, agreed to, aided and abetted,
20   conspired in, and/or furthered a scheme by which they were unjustly enriched to the
21   detriment of Plaintiff and the Class.
22             97.   By their wrongful acts and omissions, Defendants, and each of them, were
23   unjustly enriched at the expense of and to the detriment of Plaintiff and the Class and/or
24   while Plaintiff and the Class were unjustly deprived. That is, Defendants’ unlawful and
25   deceptive pricing scheme induced Plaintiff and the Class to spend money they otherwise
26` would not have spent, purchase items they otherwise would not have purchased, and/or
27   spend more money for a product than they otherwise would have absent the deceptive
28   advertising.
                                                   -27-
                                         CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 29 of 32 Page ID #:87



 1          98.     On behalf of the Class, Plaintiff seeks restitution from Defendants, and each
 2    of them, and seeks an order of this Court disgorging all payments, commissions, profits,
 3    benefits, and other compensation obtained by Defendants, and each of them, from their
 4    wrongful conduct.
 5    VII. PRAYER FOR RELIEF
 6          WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them,
 7    as follows:
 8      ON THE FIRST CLAIM FOR RELIEF FOR VIOLATIONS OF THE UNFAIR
 9           COMPETITION LAW (CAL. BUS. & PROF. CODE §§ 17200 et seq.)
10          1.      For an order certifying that the action be maintained as a class action under
11    Rule 23(b)(2), 23(b)(3), and/or Rule 23(c)(4) of the Federal Rules of Civil Procedure, that
12    Plaintiff be designated the class representative, and that undersigned counsel be designated
13    as class counsel.
14          2.      For an injunction putting a stop to the deceptive and misleading conduct
15    described herein and ordering Defendants to correct their deceptive and misleading
16    advertising and pricing practices.
17          3.      For an award of restitution and disgorgement of moneys paid that Defendants
18    obtained as a result of their unlawful, unfair, and fraudulent business practices, and as a
19    result of their unfair, deceptive, untrue, and misleading advertising, all as described above.
20          4.      For an award of equitable and declaratory relief.
21          5.      For pre and post judgment interest and costs of suit incurred herein.
22          6.      For attorneys’ fees incurred herein pursuant to California Code of Civil
23    Procedure section 1021.5, or to the extent otherwise permitted by law.
24          7.      For such other and further relief as the Court may deem just and proper.
25     ON THE SECOND CLAIM FOR RELIEF FOR VIOLATIONS OF THE FALSE
26`           ADVERTISING LAW (CAL. BUS. & PROF. CODE §§ 17500 et seq.)
27          1.      For an order certifying that the action be maintained as a class action under
28    Rule 23(b)(2), 23(b)(3), and/or Rule 23(c)(4) of the Federal Rules of Civil Procedure, that
                                                 -28-
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 30 of 32 Page ID #:88



 1    Plaintiff be designated the class representative, and that undersigned counsel be designated
 2    as class counsel.
 3          2.     For an injunction putting a stop to the deceptive and misleading conduct
 4    described herein and ordering Defendants to correct their deceptive and misleading
 5    advertising and pricing practices.
 6          3.     For an award of restitution and disgorgement of moneys paid that Defendants
 7    obtained as a result of their unfair, deceptive, untrue, and misleading advertising, all as
 8    described above.
 9          4.     For an award of equitable and declaratory relief.
10          5.     For pre and post judgment interest and costs of suit incurred herein.
11          6.     For attorneys’ fees incurred herein pursuant to California Code of Civil
12    Procedure section 1021.5, or to the extent otherwise permitted by law.
13          7.     For such other and further relief as the Court may deem just and proper.
14           ON THE THIRD CLAIM FOR RELIEF FOR VIOLATIONS OF THE
15        CONSUMER LEGAL REMEDIES ACT (CAL. CIV. CODE §§ 1750 et seq.)
16          1.     For an order certifying that the action be maintained as a class action under
17    Rule 23(b)(2), 23(b)(3), and/or Rule 23(c)(4) of the Federal Rules of Civil Procedure, that
18    Plaintiff be designated the class representative, and that undersigned counsel be designated
19    as class counsel.
20          2.     For an injunction putting a stop to the deceptive and misleading conduct
21    described herein and ordering Defendants to correct their deceptive and misleading
22    advertising and pricing practices.
23          3.     For actual damages in an amount to be proven at trial.
24          4.     For an award of restitution and disgorgement of moneys paid that Defendants
25    obtained as a result of their deceptive and misleading conduct, all as described above.
26`         5.     For punitive damages in an amount sufficient to punish Defendants and to
27    deter them from engaging in wrongful conduct in the future.
28          6.     For pre and post judgment interest and costs of suit incurred herein.
                                                 -29-
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 31 of 32 Page ID #:89



 1          7.     For attorneys’ fees incurred herein pursuant to California Civil Code section
 2    1780, or to the extent otherwise permitted by law.
 3          8.     For such other and further relief as the Court may deem just and proper.
 4        ON THE FOURTH CLAIM FOR RELIEF FOR FRAUD (AFFIRMATIVE
 5                                  MISREPRESENTATIONS)
 6          1.     For an order certifying that the action be maintained as a class action under
 7    Rule 23(b)(2), 23(b)(3), and/or Rule 23(c)(4) of the Federal Rules of Civil Procedure, that
 8    Plaintiff be designated the class representative, and that undersigned counsel be designated
 9    as class counsel.
10          2.     For compensatory damages in an amount to be proven at trial.
11          3.     For punitive damages in an amount sufficient to punish Defendants and to
12    deter them from engaging in wrongful conduct in the future.
13          4.     For pre and post judgment interest and costs of suit incurred herein.
14          5.     For attorneys’ fees incurred herein pursuant to California Code of Civil
15    Procedure section 1021.5, or to the extent otherwise permitted by law.
16          6.     For such other and further relief as the Court may deem just and proper.
17     ON THE FIFTH CLAIM FOR RELIEF FOR FRAUDULENT CONCEALMENT
18          1.     For an order certifying that the action be maintained as a class action under
19    Rule 23(b)(2), 23(b)(3), and/or Rule 23(c)(4) of the Federal Rules of Civil Procedure, that
20    Plaintiff be designated the class representative, and that undersigned counsel be designated
21    as class counsel.
22          2.     For compensatory damages in an amount to be proven at trial.
23          3.     For punitive damages in an amount sufficient to punish Defendants and to
24    deter them from engaging in wrongful conduct in the future.
25          4.     For pre and post judgment interest and costs of suit incurred herein.
26`         5.     For attorneys’ fees incurred herein pursuant to California Code of Civil
27    Procedure section 1021.5, or to the extent otherwise permitted by law.
28          6.     For such other and further relief as the Court may deem just and proper.

                                                 -30-
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-03332-GW-JEM Document 10 Filed 05/29/20 Page 32 of 32 Page ID #:90



 1          ON THE SIXTH CLAIM FOR RELIEF FOR UNJUST ENRICHMENT
 2           1.     For an order certifying that the action be maintained as a class action under
 3    Rule 23(b)(2), Rule 23(b)(3), and/or 23(c)(4) of the Federal Rules of Civil Procedure, that
 4    Plaintiff be designated the class representative, and that undersigned counsel be designated
 5    as class counsel.
 6           2.     For an award of restitution and disgorgement of moneys paid that Defendants
 7    obtained as a result of their deceptive pricing and advertising, all as described above.
 8           3.     For pre and post judgment interest and costs of suit incurred herein.
 9           4.     For attorneys’ fees incurred herein pursuant to California Code of Civil
10    Procedure section 1021.5, or to the extent otherwise permitted by law.
11           5.     For such other and further relief as the Court may deem just and proper.
12                                             JURY DEMAND
13           Plaintiff, on behalf of himself and all others similarly situated, hereby demands a
14    trial by jury on all triable issues.
15
16    Dated: May 29, 2020                         ALMADANI LAW
17
                                                  By:         /s/ Yasin M. Almadani
18                                                      Yasin M. Almadani, Esq.
19
                                                  AI LAW, PLC
20
21                                                By:       /s/ Ahmed Ibrahim
                                                        Ahmed Ibrahim, Esq.
22
23                                                      Attorneys for Plaintiff, Individually and
                                                        On Behalf of All Others Similarly Situated
24
25
26`
27
28

                                                       -31-
                                             CLASS ACTION COMPLAINT
